ACCEPTED
                                                                                03-14-00535-CV
                                                                                       3969749
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                           1/30/2015 3:14:43 PM
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                             No. 03-14-00535-CV

                                                                FILED IN
                         In the Third Court of Appeals   3rd COURT OF APPEALS
                                                             AUSTIN, TEXAS
                                                         1/30/2015 3:14:43 PM
                                Austin, Texas
                                                           JEFFREY D. KYLE
                                                                 Clerk



                          DAVID YOUNG, APPELLANT

                                      v.

TRAILS END HOMEOWNERS ASSOCIATION, INC.; TLS PROPERTIES, LTD.; TLS
  OPERATING COMPANY, LLC; VAN KEENE; AND RICK DURAPAU, APPELLEES


                  APPEAL FROM CAUSE NO. D-1-GN-10-003864
               200TH DISTRICT COURT OF TRAVIS COUNTY, TEXAS
                           HON. GISELA D. TRIANA


          EMERGENCY MOTION FOR EXTENSION OF TIME


Stephen Casey
Texas Bar No. 24065015
                                                      ORAL
CASEY LAW OFFICE, P.C.                              ARGUMENT
595 Round Rock West Drive                           REQUESTED
Suite 102
Round Rock, Texas 78681
Telephone: 512-257-1324
Fax: 512-853-4098
stephen@caseylawoffice.us

Counsel for Appellant
David Young




                                      1
                                      Grounds

1. Appellant requests and extension of time to file Appellant’s brief under Texas
   Rule of Appellate Procedure 10.5.

2. The deadline for the brief is February 2, 2015.

3. On January 30, 2015, Counsel was contacted for an emergency end-of-life case
   of a 12-year-old child on life support, who is in dire need of help. Counsel will
   need two weeks to work on this case, from the restraining order through
   temporary injunctive relief.

4. Due to the time it will take to work on the right-to-life case, an extension is
   requested for 30 days. The brief would now be due on March 4, 2015.

5. No response from the opposing counsels regarding Emergency Motion for
   Extension of Time. Has been received due to the quick response needed.

6. This is the second request for an extension.

                                      Prayer

     Appellant prays this Court grant this extension.

                                       Stephen Casey
                                       Texas Bar No. 24065015

                                       Casey Law Office, P.C.
                                       595 Round Rock West Drive
                                       Suite 102
                                       Round Rock, Texas 78681
                                       Telephone: 512-257-1324
                                       Fax: 512-853-4098
                                       stephen@caseylawoffice.us




                                          2
                     CERTIFICATE OF CONFERENCE

      I hereby certify that on January 30, 2015, I contacted the opposing counsels
on Emergency Motion for Extension of Time. As of this time I have not received
any responses from opposing counsels.

                                            /s/ Stephen Casey



                         CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing motion was
served upon counsels for Appellees on Friday, January 30, 2015, via electronic
transmission:

      Christopher R. Mugica
      Jackson Walker LLP
      1000 Congress Avenue, Suite 1100
      Austin, TX 78701-4042


      Jonathan Quick
      720 Brazos St., Ste. 700
      Austin, TX 78701-2974

      Jonathan Quick
      720 Brazos St., Ste. 700
      Austin, TX 78701-2974




                                                   /s/ Stephen Casey




                                        3
4